Wilde, J.
This action is founded on the amendment of c. 8 of the Rev. Sts. § 50, (p. 804,) which is in these words “ When any person, committed for the non-payment of taxes, shall be so discharged,” (that is, by taking the poor debtors’ oath,) “ the collector shall be liable to pay the tax, with the charges of imprisonment, unless he shall have arrested and committed the party within one year after the tax was committed to him to collect, or unless he shall be exonerated therefrom by the town or parish to which the tax is due.”
The defendant was a collector of taxes in the town of Towns end in the years 1836 and 1837, and arrested and committed to the jail in Concord, Jonas Gassett, for the non-payment of his taxes for those years. This he did in April 1839, more than a year after the taxes were committed to him to collect.
Gassett had his legal settlement in Townsend, and the town has been compelled to pay a considerable sum for his support and maintenance while he remained in jail; and the question is, whether the defendant is liable to this action for the money thus paid. This depends on the construction of the statute as to the meaning of the words, “ the charges of imprisonment. ” The statute, we think, is not to receive a liberal construction ; for it is admitted by the plaintiffs’ counsel, that it was not *154the duty of the defendant to commit Gassett within the year ; and that if such were his duty, the remedy would be on his official bond. His liability does not depend on any negligence, with which he may be chargeable, for not collecting the tax or committing the party, within the year. He is liable, at all events, to pay the tax, and the charges of imprisonment, unless exonerated therefrom by the town.
The question then is, what was intended by “ the charges of imprisonment ” ? And we think the support qf the prisoner, while imprisoned, is not to be included. In the Rev. Sts. c. 97, §§ 48 — 51, provision is made for the support of any person committed on execution, who shall claim support as a pauper ; and if it was the intention of the legislature that collectors of taxes, in cases like the present, should be liable for the support of paupers, it seems probable that the like expression would have been inserted in the section under consideration. But if this be doubtful, as perhaps it may be, we think the defendant is entitled to the most favorable construction of the statute. He gave the plaintiffs immediate notice of the commitment, and at the same time they had notice from the overseers of the poor of the town of Concord, that Gassett had applied to them for support as a pauper. The plaintiffs, if they had been so disposed, might have ordered his immediate discharge. But they allowed him to remain in prison for nearly a year, knowing that he was supported at their expense. There is, therefore, no foundation for their claim on the defendant, unless he is made clearly liable by the statute. And we think he is not. Prison charges do not necessarily include charges for the support of the prisoner, and the statute is not to be extended, by construction, beyond its clear mean ng.

Plaintiffs nonsuit.